Filed 7/26/21 P. v. Chau CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                   B308823

     Plaintiff and Respondent,                                (Los Angeles County
                                                               Super. Ct. No. ZM031154)
                   v.

PAUL CHAU,

     Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County. Robert S. Harrison, Judge. Affirmed.
      Rudy Kraft, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael C. Keller and Charles S. Lee, Deputy
Attorneys General, for Plaintiff and Respondent.

                                        **********
       On October 20, 2020, the trial court, after a bench trial,
sustained the People’s petition pursuant to Welfare and
Institutions Code section 6500 and ordered defendant and
appellant Paul Chau committed to the State Department of
Developmental Services for a one-year term.
       Defendant does not challenge the sufficiency of the
evidence presented at trial or claim that any errors occurred
during trial. Defendant raises only one issue on appeal, a
constitutional equal protection challenge that he did not assert in
the trial court. Defendant forfeited his constitutional challenge.
We reject defendant’s contention his trial counsel was ineffective
for failing to raise the constitutional claim below. We therefore
affirm.
                           BACKGROUND
       In August 2020, the Los Angeles District Attorney’s Office
filed a petition pursuant to Welfare and Institutions Code
section 6500 seeking a recommitment of defendant to the State
Department of Developmental Services for another year on the
grounds his developmental disability continued to cause him to
be a danger to himself and others and that judicial commitment
remained the only suitable option.
       Defendant has been committed to the State Department of
Developmental Services for several years. After felony charges
were filed against defendant in 2013, he was found incompetent
to stand trial. Charges were eventually dismissed when it was
determined he was unlikely to attain competency due to his
developmental disability. The People sought and obtained an
order of commitment pursuant to Welfare and Institutions Code
section 6500 and have sought annual recommitment orders since
then.




                                 2
       Defendant, represented by appointed counsel, entered a
denial to the August 2020 petition and waived his right to a jury
trial.
       The bench trial on the People’s petition took place on
October 20, 2020. The People presented the testimony of three
doctors, all of whom had been or were involved in defendant’s
care at the Porterville Developmental Center: Dr. Yung-Chung
Wong, Dr. Nandan Bhatt and Dr. Elizabeth Bruce. All three
doctors stated their opinions, and the extensive factual bases for
their opinions, that defendant, due to his developmental
disability and mental health issues, remained a danger to himself
and/or to others.
       Defendant did not present any witnesses. Defendant
argued at length that the People had failed to meet their burden.
       The court sustained the petition and ordered defendant to
remain committed to the State Department of Developmental
Services for another year, commencing October 20, 2020. The
court scheduled a placement hearing for December 8, 2020, to
consider placement recommendations and whether it was
appropriate to transfer defendant from the Porterville
Developmental Center to a less restrictive community-based
placement.
       Defendant appealed. We granted defendant’s motion for
calendar preference.
                           DISCUSSION
       Defendant contends he was denied equal protection
because his one-year commitment under Welfare and Institutions
Code section 6500 expires on the anniversary date of the
recommitment order, which was made after a hearing held more
than one year after the anniversary date of the original




                                3
commitment order. In contrast, people with mental disorders
who are committed under a Murphy conservatorship pursuant to
the Lanterman-Petris-Short Act (§ 5008 et seq.) may be
recommitted for only one year from the original commitment
anniversary.
       Defendant admits this constitutional claim was not raised
below.
       As our Supreme Court has explained on numerous
occasions, “ ‘ “ ‘a constitutional right,’ or a right of any other sort,
‘may be forfeited in criminal as well as civil cases by the failure to
make timely assertion of the right before a tribunal having
jurisdiction to determine it.’ ” ’ [Citation.] ‘Ordinarily, a criminal
defendant who does not challenge an assertedly erroneous ruling
of the trial court in that court has forfeited his or her right to
raise the claim on appeal.’ [Citation.] ‘ “The purpose of this rule
is to encourage parties to bring errors to the attention of the trial
court, so that they may be corrected. [Citation.]” ’ [Citation.]
Additionally, ‘[i]t is both unfair and inefficient to permit a claim
of error on appeal that, if timely brought to the attention of the
trial court, could have been easily corrected or avoided.’ ” (People
v. McCullough (2013) 56 Cal.4th 589, 593.)
       Defendant argues we should nonetheless consider the issue
because it is a purely legal issue, or we should resolve the merits
after finding his trial counsel was ineffective for failing to
preserve the issue for review. We are not persuaded to do either.
       Defendant’s equal protection argument based on alleged
disparities in the two statutory commitment schemes would be
better illuminated by arguments developed below based on facts
specific to defendant’s disability and commitment history. We do




                                   4
not find the argument presents a purely legal issue that we can
and should resolve at this time.
       Moreover, we cannot conclude, on this record, that
defendant’s trial counsel was ineffective. We cannot make such
findings based purely on speculation about counsel’s trial
strategy. In the event another petition is filed by the People to
recommit defendant for another year after the completion of the
current term, defendant is free to raise and develop his equal
protection argument in the trial court at that time.
                          DISPOSITION
       The October 20, 2020 order sustaining the petition and
ordering defendant’s commitment to the State Department of
Developmental Services is affirmed.



                              GRIMES, Acting P. J.

      WE CONCUR:



                        WILEY, J.



                        OHTA, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 5